Citation Nr: 0005296	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to January 1, 1996, 
for assignment of a permanent and total disability rating for 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was previously before 
the Board and was remanded in February 1999.


FINDINGS OF FACT

1.  In December 1990, the RO received the veteran's claim for 
nonservice-connected pension benefits.  

2.  In a March 1996 rating decision, the RO determined that 
the veteran was entitled to a permanent and total rating for 
pension purposes, effective from June 1992.

3.  Prior to commencement of payment of pension benefits, in 
an April 1996 rating decision the RO amended the effective 
date to January 1, 1996, based on information from the 
veteran that he had been employed from January 1, 1994, to 
December 31, 1995.

4.  Prior to January 1, 1996, the veteran was not unable to 
secure and follow a substantially gainful occupation by 
reason of his disabilities. 


CONCLUSION OF LAW

The requirements for an effective date prior to January 1, 
1996, for assignment of a permanent and total disability 
rating for nonservice-connected pension benefit purposes have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.400, 4.16, 4.17 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for an earlier 
effective date for assignment of a permanent and total 
disability rating for pension purposes.  Initially, the Board 
notes that this appeal was previously before the Board and 
remanded in February 1999 for additional development.  The 
Board has reviewed the file and is satisfied that the 
requested development has been completed. 

According to the law, except as otherwise provided, the 
effective date of an award of pension based on an original 
claim, or a claim reopened after a final disallowance will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

A brief review of the history of this claim reveals that by 
rating decision in March 1996, the veteran was found to be 
permanently and totally disabled for pension purposes, 
effective from June 14, 1992.  The RO considered the 
veteran's initial claim for pension to have been received on 
December 21, 1990.  However, in light of evidence that the 
veteran had been employed until June 13, 1992, the RO 
determined that entitlement to pension benefits did not 
commence until June 14, 1992, when the veteran was no longer 
employed.  In other words, the RO determined that although 
the claim was received earlier, the evidence showed that 
entitlement arose on June 14, 1992.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

The veteran was notified of the award of pension benefits by 
VA letter dated in March 1996.  However, the veteran was 
advised that in order for the RO to process his claim, he 
must submit income information from June 14, 1992, to the 
present.  The RO enclosed a VA Form 21-0516-1, Eligibility 
Verification Report for the veteran to complete.  Shortly 
thereafter, the veteran completed and returned the Improved 
Pension Eligibility Report which showed that he had earned 
wages for employment from January 1, 1994, through December 
31, 1995.  Based on that additional information, in an April 
1996 rating decision the RO amended the effective date of the 
veteran's award to January 1, 1996.  The Board notes that 
this action complied with the provisions under 38 C.F.R. 
§ 3.105, regarding revision of decisions, as the amended 
effective date was made prior to any payments being made.  
See 38 C.F.R. § 3.105(f).  

Essentially, the veteran maintains that he worked during 1994 
and 1995 because he had to in order to support his family.  
However, he contends that he was disabled during that time 
and did not earn much money.  He seeks an effective date back 
to 1990, exclusive of the dates he was working.  The veteran 
also contends that he finds it unfair that a person may 
collect Social Security benefits and still work, but a person 
may not work and collect VA pension benefits.

As noted earlier, the effective date for an award of pension 
benefits will be the later of the date of receipt of the 
claim, or the date entitlement arose.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  In the present case, the date 
of receipt of the veteran's claim is not in dispute.  The 
record reveals that the veteran's original claim for 
nonservice-connected pension benefits was received in 
December 1990, and the veteran is claiming that same date as 
the proper effective date for his award of pension benefits.  

As there is no dispute regarding the date of receipt of the 
veteran's claim, the next question is when entitlement for 
pension arose.  The law provides that a disability pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities not the result of his 
own willful misconduct.  38 U.S.C.A. § 1521(a).  Generally, a 
person shall be considered to be permanently and totally 
disabled if such a person is unemployable as a result of 
disability that is reasonably certain to continue throughout 
the person's lifetime, or if the person is suffering from a 
lifetime disability sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation, or if the person has a disease or disorder 
considered by the VA to be permanent and total.  38 U.S.C.A. 
§ 1502. 

Absent assignment of a combined one-hundred percent schedular 
evaluation, in accordance with the VA Schedule for Rating 
Disabilities, entitlement to a permanent and total disability 
rating for pension purposes may be established if there is 
evidence that the person is unable to secure and follow a 
substantially gainful occupation by reason of disabilities 
which are likely to be permanent.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.17.  If there is only one such disability, it 
must be ratable at 60 percent or more; if there are two or 
more disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  If the person is considered permanently and totally 
disabled under these criteria, then a one-hundred percent 
schedular evaluation will be assigned for pension purposes.  
38 C.F.R. §§ 4.16(a), 4.17.  If the veteran's disability 
ratings fail to meet the percentage standards referenced 
above, a permanent and total disability rating for pension 
purposes may be granted on an extra-schedular basis if the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background and other related factors.  
38 C.F.R. § 4.17(b). 

At the time of the March 1996 rating decision, which 
initially granted the veteran entitlement to pension 
benefits, the veteran had no service-connected disabilities, 
although he had the following nonservice-connected 
disabilities:  arthritis of the lumbosacral spine, evaluated 
at 20 percent; diabetes, evaluated at 40 percent; residuals 
of a right hip fracture, evaluated at 20 percent; right 
shoulder bursitis, evaluated at 10 percent; and right elbow 
epicondylitis, evaluated at 10 percent.  The combined 
disability rating was 70 percent.  As such, the veteran 
satisfied the percentage requirements under 38 C.F.R. 
§ 4.16(a), which are required under 38 C.F.R. § 4.17.

The Board notes that in spite of the fact that the veteran's 
nonservice-connected disabilities result in a combined 70 
percent evaluation, the veteran still must be found unable to 
secure and follow substantially gainful employment by reason 
of his disabilities, in order to be awarded pension benefits.  
See 38 C.F.R. § 4.17.  Implicit in the laws and regulations 
for awarding nonservice-connected disability pension benefits 
is the notion that the veteran is unemployable, or only 
marginally employable, by reason of disabilities which are 
likely to be permanent.  

A review of the evidence of record, as pertains to the 
veteran's disabilities and his employability, reveals that in 
a February 1991 Report of Medical Examination, the veteran 
indicated that he was then currently employed at a bait and 
tackle shop.  He further indicated that in the prior 12 
months, he had lost approximately 30 days of work.  The 
examination report was silent for any medical statement that 
the veteran was unemployable by reason of his disabilities.  

In a statement from the veteran received at the RO in July 
1991, he indicated that he was working on a part-time basis.  
In a December 1991 statement from the veteran, received at 
the RO in January 1992, the veteran indicated that he was 
unable to work, and had not worked in the past six months.  
In July 1992, the veteran submitted an Improved Pension 
Eligibility Verification Report, on which he indicated that 
in June 1992, his wages had changed because the business had 
closed.  

A VA medical record reflects that from September 1992 to 
October 1992, the veteran was hospitalized with a primary 
diagnosis of chronic alcohol abuse.  There was no medical 
opinion offered that the veteran was unemployable.  

In March 1995, the veteran was scheduled for VA examinations 
to evaluate his disabilities, but he failed to report for 
those examinations.  In a February 1996 VA examination 
report, the examiner indicated that the veteran had had 
various odd jobs since service separation, and had not lost 
any time from employment.

In an Improved Pension Eligibility Verification Report dated 
in March 1996, the veteran indicated that he worked from 
January 1994 through December 1995.  Moreover, he indicated 
that his wages in 1994 were $24,129.00, and in 1995 his wages 
were $22,268.00.  

In May 1997, the veteran submitted a private medical record 
revealing the results of an MRI conducted in March 1997.  The 
report reflected a disorder of the cervical spine, but that 
report was not accompanied by any clinical findings as to how 
that disorder affected the veteran's employability. 

Following the February 1999 BVA Remand, the veteran supplied 
the following additional information.  In March 1999, the RO 
received Improved Pension Eligibility Verification Reports 
from the veteran, which reflect his employment from June 1992 
through December 1999.  On those reports, the veteran 
indicated that he did not work in 1992, 1993, or 1996-1999.  
However, from July 1994 through December 1995, the veteran 
indicated that he worked and earned $22,268.00.  In an 
attached statement, the veteran indicated that he worked in 
1994 and 1995 as a truck driver because he had to, although 
he was in pain during that time and eventually could not work 
any more.  Additionally, the veteran attached a private 
medical statement from the Fenton Clinic of Chaffee, dated in 
August 1998, which indicated that the veteran was totally 
disabled from his disabilities, which were permanent 
conditions.  That statement did not comment on whether the 
veteran was permanently disabled prior to 1996, or whether he 
was unemployable.

In summary of the above evidence, it appears from the record 
that the veteran was working at least on a part-time basis 
through 1991.  However, sometime in 1992 he was unemployed.  
The veteran maintains that he did not work in 1993, but he 
worked in 1994 and 1995, and has been unemployed since that 
time.

The Board reiterates that the laws and regulations for 
awarding nonservice-connected disability pension benefits 
require a finding that the veteran is unemployable, or only 
marginally employable, by reason of disabilities which are 
likely to be permanent.  In the present case, although the 
veteran may have had some periods of unemployment between 
December 1990 (the date of receipt of his claim for pension 
benefits) and January 1996 (the current effective date for 
his award of pension benefits), there is no medical opinion 
or other evidence of record, aside from the veteran's own 
contentions, that he was in fact unemployable during that 
time period, or only marginally employable, due to his 
disabilities.  In fact, in 1994 and 1995 the veteran 
indicates that he was employed and earned wages of over 
$20,000.00 each year.  The Board stresses that being simply 
unemployed is not enough to bring about entitlement, a 
claimant must be permanently and totally disabled.   

The Board acknowledges the veteran's contentions that he had 
to work to support his family, but that he was still disabled 
during that time.  The Board further acknowledges the 
veteran's contention that it is unfair that a person may not 
work and simultaneously collect VA benefits, unlike Social 
Security benefits.  However, the Board emphasizes that awards 
of VA benefits are based on VA laws and regulations, and 
decisions from the Social Security Administration, while 
pertinent to VA decisions, are not controlling for VA 
determinations.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  Moreover, the Board notes that the purpose of an 
award of nonservice-connected disability pension benefits is 
to assist veterans who are unable to pursue gainful 
employment due to permanent disabilities.  See 38 C.F.R. 
§ 4.17.  In the present case, the evidence of record, as 
discussed above, does not indicate that he was unemployable, 
or only marginally employable, prior to January 1, 1996, due 
to permanent disabilities.  

In conclusion, the Board finds that prior to January 1, 1996, 
the veteran did not qualify for entitlement to nonservice-
connected VA pension benefits.  As such, his claim for 
assignment of a permanent and total disability rating prior 
to January 1, 1996, is denied.  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

